Citation Nr: 0508895	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for 
patellofemoral syndrome, left knee, currently evaluated as 
noncompensable.

2.  Entitlement to an increased initial rating for low back 
pain with history of old injury and osteoarthritic changes of 
L4-5, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Accordingly, the veteran 
was afforded examinations for his service-connected 
disabilities in June 2004.  Both these examinations mention 
that x-rays were taken and that an addendum would be added to 
the claims folder when the results were received; however, no 
such x-rays and/or addendums are of record.  The Board finds 
that the RO should inquire as to this x-ray evidence and any 
subsequent addendums and under the VCAA, the VA should make 
reasonable efforts to secure these records.  38 U.S.C.A. 
§ 5103A(a).  

Accordingly, the case is REMANDED for the following action:

1. The RO should request all of the x-
rays associated with the June 2004 VA 
examinations and any resulting addendums.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




